Title: To James Madison from Peder Pedersen, 14 January 1805
From: Pedersen, Peder
To: Madison, James


Sir,
Philadelphia 14th. Jan. 1805.
Having had the honor by my official note dated 10th. Novb: last to lay before you the Claim of the Danish Brig Henrick expressing at the same time the wish and hope entertained by my Government that this affair might soon be settled by the Government of the United States in such a manner as justice and equity demands—and not having as yet learned that any measure has been adopted for bringing this affair to the wished for conclusion: I feel it my duty once more to represent to you Sir, this case, and to sollicit your powerful interference in behalf of same, in order to obtain a speedy and favorable decision; the facts have already been ascertained and proved, the principles on which the present claim for a satisfactory restitution is supported, have been admitted by the Government of the United States—what remains therefore, is but the examination of the documents concerning this affair, in order to ascertain with precision the real loss of the late owners of said Danish brig and her Cargo—and to make the necessary appropriation for the same—and this measure, Sir, it appears to me the honor and the interest of the United States cannot but must dictate.
The Zeal and anxiety I feel for contributing everything in my power tending to promote the friendship and confidence so luckely existing between the two Governments, as well as to encourage between the two Nations that intercourse which is dayly increasing because dayly experience shows it to be useful and advantagious to both, bids me on this occasion, to request Sir your kind attention to an affair, which besides its own merits, is interesting in many points of view, and I therefore indulge myself in the hope that I soon shall be honored with such an answer from you, as will afford me the happiness of reporting to my Court, that relief has been granted to the injured Subjects of His Majesty, and that the event perfectly has justified the high opinion my court entertains of the justice and benevolence of the Government of the United States. It is with particular pleasure I avail myself of this opportunity for to present to you assurances of the high Respect, with which I have the honor to be Sir, Your most obedient and humble Servant
Pr: Pedersen
